DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment submitted on 09 August 2021 has been entered.  After entry of the amendment claims 1, 3, 6-9, 11-14 and 16-17 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities: Applicant needs to update the specification to include the patent number of the parent application as the application has since matured into a patent.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-9, 11-14 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,168,027. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass of the limitations of the prior patent and therefore they are rendered obvious by said claims.
All of the limitations recited in the instant claims are found in the claims of the prior patent.  For example, instant claim 1 contains the limitations found in claims 1, 2, 4 and 6 of the prior patent.

Claims 1, 6, 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 17 of copending Application No. 17/405,459 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass of the limitations of the copending application and therefore they are rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the copending application sets forth all of the limitations of claim 1 except for the amount of the treated palm oil fuel ash.  Claim 1 of the instant application is fully encompassed by the claims of the copending application.

Claims 1, 6-9, 11-12, 14 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-9, 11-12, 14 and 16-17  of copending Application No. 17/397,390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass of the limitations of the copending application and therefore they are rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
All of the limitations found in the instant claims are found in the claims of the copending application.  For example, all of the compositional limitations of instant claim 1 are found in the method of claim 1 of the copending application.

Claims 1, 6, 8, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8, 14 and 16 of copending Application No. 17/405,533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass of the limitations of the copending application and therefore they are rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
All of the limitations found in the instant claims are found in the claims of the copending application.  For example, all of the compositional limitations of instant claim 1 are found in the claims 1, 2 and 6 of the copending application.

References Cited By The Examiner
US Patent No. 11,174,202 is the patent resulting from the parent application.  US 2021/0380478, 2021/0387914, 2021/0395147 are the patent publications of the copending applications utilized in the above obviousness-type double patenting rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  

ajg
September 19, 2022